Citation Nr: 1548654	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-26 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an initial rating greater than 10 percent for recurrent gastritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which granted, in pertinent part, the Veteran's claim of service connection for recurrent gastritis, assigning a zero percent rating effective March 20, 2010.  The Veteran disagreed with this decision later in July 2010.  He perfected a timely appeal in September 2011 and requested a Travel Board hearing which was held at the RO in July 2012 before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been added to the record.

In an August 2011 rating decision, the RO assigned a higher initial 10 percent rating effective March 20, 2010, for the Veteran's service-connected recurrent gastritis.  Because this is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2014 and in January 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board requested that the AOJ schedule the Veteran for appropriate VA examination in order to determine the current nature and severity of his service-connected recurrent gastritis.  This examination occurred in July 2014.  The Board also requested that the AOJ attempt to obtain the Veteran's specific VA treatment records.  The AOJ's efforts at obtaining these requested records are included in the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The evidence shows that the Veteran's service-connected recurrent gastritis is manifested by, at worst, mild fundal gastritis.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for recurrent gastritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7307 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for recurrent gastritis is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In April 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for recurrent gastritis, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the April 2010 VCAA notice was issued prior to the currently appealed rating decision issued in July 2010; thus, this notice was timely.  Because the Veteran's higher initial rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for recurrent gastritis, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the undersigned noted the basis of the prior determination and the element of the claim that was lacking to substantiate the claim for benefits.  The undersigned specifically noted the issue listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars. The representative and the undersigned then asked questions to ascertain whether the Veteran had submitted evidence in support of the claim. In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected recurrent gastritis.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  The Board notes in this regard that, following the July 2014 VA examination, the Veteran was scheduled for an esophagogastroduodenoscopy (EGD) and a gastrointestinal consult by his VA health care providers in order to clarify the current severity of his service-connected recurrent gastritis.  A review of the Veteran's VA outpatient treatment records indicates that he refused to report for an EGD and demanded that his gastrointestinal consult be cancelled by his VA health care providers.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Given the Veteran's apparent refusal to cooperate with his VA health care providers in assessing the current severity of his service-connected recurrent gastritis, the Board finds that this claim will be rated on the evidence of record and additional examination is not necessary.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating for Recurrent Gastritis

The Veteran contends that his service-connected recurrent gastritis is more disabling than currently evaluated.  He specifically contends that he experiences daily gastrointestinal upset as a result of worsening recurrent gastritis.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran's service-connected recurrent gastritis currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.114, DC 7307 (hypertrophic gastritis).  See 38 C.F.R. § 4.114, DC 7307 (2015).  A 10 percent rating is assigned under DC 7307 for chronic hypertrophic gastritis with small nodular lesions and symptoms.  A 30 percent rating is assigned for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas and symptoms.  A maximum 60 percent rating is assigned for chronic hypertrophic gastritis with severe hemorrhages or large ulcerated or eroded areas.  Id.

Factual Background

The Veteran's service treatment records show that, at his enlistment physical examination in June 1977, clinical evaluation was normal.  The Veteran denied all relevant pre-service medical history. 

The Veteran denied all relevant medical history on a periodic physical examination in September 1979.  Clinical evaluation was normal.

The Veteran reported that he was in good health on a medical history report completed as part of his separation physical examination in March 1981 prior to his separation from service in August 1981.  Clinical evaluation of his abdomen was normal.

The post-service evidence shows that the Veteran was treated for peptic ulcer disease on several occasions by a private clinician in 1999-2000.

An upper gastrointestinal (UGI) series taken in May 2010 showed mild passive gastroesophageal reflux disease (GERD) and mild fundal gastritis.

On VA stomach, duodenum, and peritoneal adhesions examination later in May 2010, the Veteran's complaints included belching.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination showed no abdominal tenderness or distention and a soft abdomen with normal bowel sounds and no rebound or tenderness.  Mild passive GERD and mild fundal gastritis was noted on a review of a UGI.  The VA examiner opined that the Veteran's current gastritis was caused by or a result of medications used to treat his service-connected chronic headaches.  The rationale was, "NSAIDs medications are [a] notorious cause or temporary gastritis."  The diagnosis was recurrent gastritis secondary to NSAID medications.

On VA stomach, duodenum, and peritoneal adhesions examination in December 2010, the Veteran's complaints included daily substernal gnawing or burning pain from "[o]ne to several hours after eating," nausea, persistent diarrhea, belching, and a weight gain of 40 pounds in 6 months.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported taking 800 mg of Ibuprofen 3 times daily and Naprosyn 1-2 times per week to treat his service-connected migraine headaches.  "He would get [a] 'queasy stomach' when he took the Naprosyn for headaches."  Physical examination showed no significant abdominal tenderness or rebound tenderness.  The Veteran reported losing 1 week of work in the previous 12 months due to headaches and gastritis.  The diagnosis was gastritis from NSAID medications.

The Veteran testified at his July 2012 Board hearing that he experienced stomach and bowel upset on a daily basis as a result of his service-connected recurrent gastritis.  See Board hearing transcript dated July 25, 2012, at pp. 4.  He also testified that he had to take frequent bathroom breaks at work during the day.  Id., at pp. 10.  He testified further that he had exhausted most of his sick leave in the previous year because of increased symptoms of his service-connected recurrent gastritis.  Id., at pp. 11.

On private outpatient treatment in July 2014, the Veteran's complaints included epigastric abdominal pain, worse at night.  The Veteran reported taking daily ibuprofen for chronic headaches.  A history of gastritis was noted.  Physical examination showed a soft, non-tender, non-distended abdomen with normal bowel sounds.  The impressions included gastritis.

On VA stomach and duodenal conditions Disability Benefits Questionnaire (DBQ) later in July 2014, the Veteran's complaints included that he still went to the restroom frequently (5-8 times) during the day.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported taking omeprazole daily to treat his heartburn which was not as severe as in the past but still kept him awake at night.  He had recurrent episodes of gastritis which were not severe.  He had no incapacitating episodes of gastritis.  The VA examiner stated:

The Veteran had findings on UGI in 2010 confirming a diagnosis of mild GERD ...and mild fundal gastritis.  There has been no diagnostic studies performed [sic] since then (at least in the evidence of record) to confirm whether the Veteran's condition remains GERD and gastritis, whether one or the other has resolved, or to confirm the severity and/or progression of the condition.

The VA examiner noted that, although the Veteran had been scheduled for a gastrointestinal consult in order to determine the severity of his gastritis, he apparently had declined this consult.  This examiner concluded:

The diagnostic possibilities for the Veteran's symptoms are extensive, some potentially very serious.  It is unfortunate he declines the consult with the specialist.  Although that is for treatment purposes, it would have the information which may help confirm the current diagnosis and severity of the condition.  As for [Compensation & Pension (C&P)] purposes, no further opinion can be concluded as to the current severity of the condition without documentation diagnostically to confirm without resorting to mere speculation.

The diagnosis was gastritis.

In an August 2014 administrative note included in the Veteran's VA outpatient treatment records, it was noted that, when he was informed of a gastrointestinal consult by his VA health care providers, the Veteran stated, "I didn't know this consult was being put in and I DO NOT agree to it.  Cancel my consult!!" (Emphasis in original).

In response to a request for a copy of an EGD and a gastrointestinal consult, the VA Medical Center in Anchorage, Alaska, notified the AOJ in May 2015 correspondence that no such records were available.

In a June 2015 addendum to the July 2014 VA examination, the VA examiner stated, "Thus, although the labs are available, the necessary information ([gastrointestinal] consult or other diagnostics to confirm the current diagnosis and/or severity of the claimed condition) as referenced in the original [Compensation & Pension] exam of 7/2014 is still not available."  This examiner stated that the Veteran's H. pylori laboratory results dated in July 2014 were negative and "reflect no anemia (whether from gastritis or other condition)."  This examiner concluded, "There is therefore no change to the prior opinion.  It would be speculation to opine as to whether the GERD and/or gastritis is still present other than by the historical records as given.  The severity of which, if present, cannot be so stated with clinical certainty other than as in the [Compensation & Pension] process."

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 10 percent for recurrent gastritis.  The Veteran contends that his service-connected recurrent gastritis is more disabling than currently (and initially) evaluated.  The record evidence does not support his assertions regarding worsening symptomatology attributable to this disability, however.  It shows instead that his service-connected recurrent gastritis is manifested by, at worst, mild fundal gastritis (as seen on UGI series in May 2010).  As noted elsewhere, despite VA's efforts to schedule the Veteran for appropriate clinical follow-up (a gastrointestinal consult and an EGD) in order to determine the current nature and severity of his service-connected recurrent gastritis, it appears that the Veteran has refused to cooperate with his VA health care providers.  See Wood, 1 Vet. App. at 193, and Olson, 3 Vet. App. at 480.  The Board acknowledges the Veteran's lay assertions and Board hearing testimony that his service-connected recurrent gastritis has worsened, but the medical evidence currently on file does not objectively support these assertions.  The Board also finds it highly significant that, at his most recent VA examination for recurrent gastritis in July 2014, the Veteran stated that, although he still experienced gastritis, it was not as severe as it had been in the past and was not incapacitating.  This persuasively suggests that the Veteran himself believes that his service-connected recurrent gastritis may have improved and is not more disabling than currently evaluated.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The evidence does not show that the Veteran's service-connected recurrent gastritis is manifested by multiple small eroded or ulcerated areas (i.e., a 30 percent rating under DC 7307) such that an initial rating greater than 10 percent is warranted for this disability.  See 38 C.F.R. § 4.114, DC 7307 (2015).  As noted elsewhere, the July 2014 VA examiner noted at that examination and in a subsequent June 2015 addendum opinion that there is insufficient evidence to determine whether the Veteran's service-connected recurrent gastritis has worsened without resorting to speculation.

The Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  

The Board notes that the VA examiner clearly explained in July 2014 what was needed to determine the current nature and severity of the Veteran's service-connected recurrent gastritis (an EGD and a gastrointestinal consult).  In June 2015, this same VA examiner again explained that she could not determine the current nature and severity of the Veteran's service-connected recurrent gastritis without additional diagnostic testing results and noted the Veteran's apparent failure to cooperate with his VA health care providers in attempting to obtain this additional evidence.  Having reviewed the record evidence, the Board finds that the VA examiner clearly explained the reasons for her inability to determine the current nature and severity of the Veteran's service-connected recurrent gastritis in both July 2014 and June 2015 and her opinions were fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran further has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an initial rating greater than 10 percent for recurrent gastritis.  In summary, the Board finds that the criteria for an initial rating greater than 10 percent for recurrent gastritis are not met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected recurrent gastritis.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected recurrent gastritis is adequate for rating the severity of his disability.  Based on the severity and symptoms shown the diagnostic criteria adequately supports the rating currently assigned for the service-connected recurrent gastritis.  This is especially true because the 10 percent rating currently assigned for the Veteran's recurrent gastritis, effective March 10, 2010, contemplates mild disability which is established by the medical records on file.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported that he had missed approximately 1 week of work in the previous 12 months due to his service-connected chronic headaches and recurrent gastritis on VA examination in December 2010.  Although he testified before the Board in July 2012 that he had used a lot of sick leave due to his service-connected recurrent gastritis, he subsequently reported on VA examination in July 2014 that this disability was not as severe as it had been and it only required frequent restroom breaks during the work day.  The Veteran also has refused to cooperate with VA's efforts to determine the current nature and severity of his service-connected recurrent gastritis.  He has not been hospitalized for treatment of his service-connected recurrent gastritis at any time during the appeal period.  And, as noted elsewhere, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule such that he is entitled to extraschedular consideration under Johnson.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating greater than 10 percent for recurrent gastritis is denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


